--------------------------------------------------------------------------------

 

Exhibit 10.11

(English Translation)

 

Luochuan Apple Land Lease Cooperation Development Contract (“Contract”)




Lessor (“Party A”): Apple Association of Kuibai Town, Luochuan County, Shaanxi
Province (Representative of Farmers)

Tenant (“Party B”): Guangzhou Organic Region Agriculture Limited




General

1.

Party A and Party B entered into this Contract based on the principle of equal,
willingness and in order to define the rights and obligations of Party A and
Party B.

 

2.

Cooperation Method: Party B rents the land with ownership, using right and
proceeds disposing right from Party A at the negotiated price, then Party B
consigns the operation and management of the land to Party A, finally Party A
transfers the products acquired from the land to Party B by charge.

 

3.

Subject Matter: the land leased by Party B locates at Kuibai Town, Luochuan
County, Shaanxi Province, total areas of 21,000mu. Pursuant to this Contract,
the land leased by Party B includes the plants on the land, but not including
underground resources and embeddings.

 

4.

Term: 25 years from January 1, 2008 to December 31, 2033.

 

5.

Price: Party B agrees to pay total price of lease to Party A at one time, at
1,300RMB/mu, 52RMB per mu per year. Total price of lease is 27,300,000RMB.

 

6.

Payment: Party B shall pay all the amount in cash before December 30, 2007 to
Party A (remit to the appointed account number of Party A), as for details it
shall be in conformity with the receipt issued by Party A. After all the amount
are paid, two parties shall arrange a settlement to confirm the receipt of the
amount.




--------------------------------------------------------------------------------

 

Rights of Party A

 

7.

Party A shall have the rights to negotiate with Party B with respect to the
development of plants and renewal of products, and conduct self production under
the precondition of enhancement of productivity and quality of products.

 

8.

Party A shall have the rights to require the amount of lease to Party B
according to the time prescribed in the Contract.

 

9.

Under the circumstances of not changing the usage of the land, Party A shall
have the rights to be consigned by Party B to manage the land (or leave the land
to original tenant for management). Within the Term of this Contract, Party A
will not pay management fee to Party B, and vice versa. Agricultural products
shall belong to Party A.

 

10.

Party A shall have the rights to transfer the agricultural products on the land
to Party B at the local prevailing price.

 

11.

Other rights regulated by laws and administrative regulations.




Obligations of Party A

 

12.

Party A shall maintain the lease operation rights of Party B, shall not change
and relieve the Contract illegally.

 

13.

According to planning of Party B, Party A shall arrange the plantation,
cultivation  and storage of agricultural products, and supply the products in
time to Party B according to Party B’s order requirements.

 

14.

Party A shall reasonably guarantee the priority supply of agricultural products
acquired from the leased land to Party B. Party A and consigned land managers
shall not supply the agricultural products acquired from the leased land to any
other third party before abundant supply to Party B per Party B’s order.

 

15.

Party A shall assist Party B to make long-term development plan of agricultural
products on the leased land, set up agricultural products supply base, transform
or renew the products, set up storage warehouse (cold warehouse) and processing
plant within the area.

 

--------------------------------------------------------------------------------

 

16.

Other obligations regulated by laws and administrative regulations




Rights of Party B

 

17.

Party B shall, together with Party A, make long-term development plan of
agricultural products on the leased land, set up agricultural products supply
base within the area, direct Party A the technology of planting, transform or
renew the products, set up storage warehouse (cold warehouse) and processing
plant to maximize the profit of Party A.

 

18.

Party B shall have the rights to acquire the agricultural products produced on
the leased land through compensation to Party A, and Party A shall not refuse at
the same situation.

 

19.

If the land is eminent or used legally, the compensation acquired from this will
pay for the amount of outstanding rent.

 

20.

Other rights regulated by laws and administrative regulations.




Obligations of Party B

 

21.

Party B shall pay the amount of rent according to the time prescribed in the
Contract.

 

22.

After executing this Contract for five years (from year of 2013), Party B shall
guarantee to buy Party A’s products in priority. At the same period and the same
situation, Party B shall not purchase the same kind of agricultural products
from any third party of domestic supplier under the precondition that Party A
has the products to supply.

 

23.

Under the precondition that Party A does not refuse to accept the management of
leased land consigned by Party B, Party B shall not assign or consign the
management right to any third party, and shall not manage or deal with the land
by itself.

 

24.

Party B shall use the land in conformity with the law of PRC, shall not conduct
any illegal activities by using the land, and it will be the Party B’s
obligation to bear the results from this.

 

--------------------------------------------------------------------------------

 

25.

Other obligations regulated by laws and administrative regulations.




Changes and Termination

 

26.

This Contract has legal binding after effectiveness. Any party shall not change
or terminate the Contract at discretion. Any change or termination of the
Contract shall be made through negotiates of two Parties.

 

27.

If any Party wants to change or terminate the Contract, it shall inform the
other Party of this before  days, and negotiate to reach written agreement.

 

28.

During the period of this Contract, if state policies changes greatly and
affects the interests of Party B materially, Party B may require to change or
terminate the Contract.

 

29.

If Party B breaches the regulations of this Contract, such as failing to pay and
delay to pay the rent, or change the usage of the land to damage the properties
collectively, Party A shall have the rights to terminate the Contract and
require Party B to undertake the obligation of breach.

 

30.

If the Contract can not be executed due to force majeure, the Contract will be
terminated automatically.

 

31.

The Contract will be automatically terminated at the time of expiration.




Liabilities for Breach

 

32.

The two Parties shall implement the Contract completely. Any Party not
implementing all or part of the Contract shall bear the liabilities for breach.

 

33.

If Party A breaches the regulations of this Contract not to lease the land to
Party B per the stipulation of the Contract, Party A shall reimburse Party B by
double rent of the land.

 

    If Party A breaches the regulations of this Contract and refuse to accept or
give up the management of leased land consigned by Party B, Party B may assign
or consign the management right to a third party, or manage the land by itself.

 

    If Party A breaches the regulations in No. 14, changing the kind of
agricultural products without negotiation with Party B, Party A shall reimburse
Party B by double rent of the land and should cover the actual loss of Party B.

 

--------------------------------------------------------------------------------

 

    If Party A breaches the regulations in No. 15, sustainably transferring the
products to third party in one year, Party A shall reimburse Party B by double
rent of the land in that year; if Party A transfers the products to third party
in different years continually, Party A shall reimburse Party B by double rent
of the land in outstanding years of the Contract term, and should cover the
actual loss of Party B.

 

If Party A is unwilling to reimburse, Party B shall have the rights to withdraw
the management rights, dispose the management right in outstanding years of the
Contract term plus agricultural products cultivated on the land so as to be
compensated for the loss.

 

34.

If Party B breaches the regulations of No. 21, 23 and 24, the Contract will
terminate automatically, and Party A does not return the rent.

 

35.

Any disputes raised from this Contract shall be solved through negotiation or
congruity. If negotiation or congruity is impossible, it will be solved by Local
Court of Party A.

 

36.

Other outstanding issues shall be executed pursuant to related laws and
regulations. The Parties could make supplementary terms and conditions through
negotiations, which shall have the same legal force to this Contract.

 

37.

The Contract will take effect after signed and sealed by two Parties.

 

38.

The Contract is prepared in quadruplicate, each party holds one copy, and two
copies are filed.

--------------------------------------------------------------------------------

 

Lessor (“Party A”): Apple Association of Kuibai Town, Luochuan County, Shanxi
Province (Representative of Farmers)




Signature:

Representative:

Address:

Date: October 29, 2007




Tenant (“Party B”): Guangzhou Organic Region Agriculture Limited

Signature:

Legal Representative:

Address:

Date: October 29, 2007


--------------------------------------------------------------------------------